Case 1:17-cr-00686-LAK Document 213 Filed 10/02/_18 Page 1 of 2

 

 

 

 

 

 

 

 

Usl)c'sliNY

DQCUMENT
UNITED STATES DISTRJCT COURT f`. ELECTRON_{CALLY F[LED
SOUTHERN DISTRICT OF NEW YORK § DOC #,
""""""""""""""""""""""""""""""" X - . ,~.§i/M; ;,1.,{3,.-
UNITED sTATEs oF AMERICA, § DATE¢FI-LED: ` 5 f ”‘”/ ”`

~against- 17»01‘~686 (LAK)
JAMES GATTO, etc., et al.,
Defendants.

__________________________________________ X

OR])ER ON MOTION TO QUASH
LEWIS A. KAPLAN, District Jtidge.

Non~paity Witness Munish Sood, Who is scheduled to be the government’s second
Witness in the trial beginning today, moves to quash a subpoena served upon him on behalf of
defendants The subpoena calls for the Witness to appear to testify and to produce a Wide range of
documents The instructions it contains, however, exclude from the production requirement any
documents previously produced by the Witness to the government, Which has represented that it has
produced to the defendants everything that the Witness produced to it.

As this is a trial subpoena rather than one calling for production before trial, a
principal though not exclusive consideration is Whether and to What extent enforcement of the
subpoena Would be unreasonable or oppressive Fed. R. Crim. P. 17(c)(2). The very short notice
given by defendants (the subpoena is dated August 24 but Was not served until September 24, one
Week before the start of the trial) coupled With the breadth of the subpoena (Which in significant
respects is not fully or satisfactorily explained), suggests a degree of unreasonableness and
oppression. On the other hand, the Witness’ unreasonable response - his repeated assertions that he
had produced relevant documents to the government Without stating Whether he possessed
responsive documents, Whether produced to the government 01‘ not ~ smacks of a stonewalling
approach and inappropriate gamesmanship.

ln all of the circumstances, the Court rules as folloWS:

1. The motion to quash the subpoena is granted to the extent that (a)
specifications 3, 4, 7, 10 and 11 are quashed, (b) specification 5 is modified by striking the period
at the end thereof and inserting the Words “concerning any of the University of Louisville,
University of Kansas, University of Miami, and/or North Carolina State University.”, and (c)
specification 9 is modified by striking the period at the end thereof and inserting the Words
“concerning the investigation that has culminated in the indictment in this case.”. The motion is
denied in all other respects

 

Case 1:17-cr-00686-LAK Document 213 Filed 10/02/18 Page 2 of 2

2

2. Mr. Sood shall produce forthwith all documents in his possession, custody
or control that are responsive to specifications l, 2, 5 (as modified), 6, 8, and 9 (as modified) to the
extent that he has not previously produced such documents to the government

tr//j,./

Lewi§/Aj liale
United States District .l dge

SO ORDERED.

Dated: October 2, 2018

 

